Exhibit 16.1 MS Group CPA LLC 6 Center Street Edison New Jersey 08817 USA TEL: 732-885-1555 FAX: 732-885-0999 E-MAIL: admin@msgroupcpa.com Date: April 22, 2010 U.S. Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re:China Green Material Technologies, Inc. Dear Commissioners: We have read the statements in Item 4.01 included in the Form 8-K of China Green Material Technologies, Inc., dated April 21, 2010, regarding the recent change of auditors. We agree the statements contained regarding our firm. We have no basis to agree or disagree with other statements made under Item 4.01. Very truly yours, /s/ MS Group CPA LLC MS Group CPA LLC Edison, New Jersey
